Exhibit 10.23(b)

 

FIRST AMENDMENT TO LEASE
(EXPANSION)

This First Amendment to Lease (the "Agreement") is entered into as of
December 9, 2016, by and between WESTPORT OFFICE PARK, LLC, a California limited
liability company ("Landlord"), and NEVRO CORP., a Delaware corporation
("Tenant"), with respect to the following facts and circumstances:

A.

Landlord and Tenant are parties to that certain Lease Agreement dated March 5,
2015 (the "Original Lease") of certain premises (the "Existing Premises") within
the building commonly known as 1800 Bridge Parkway, Redwood City, California
94065 (the "1800 Bridge Building"), and more particularly described in the
Original Lease.  Capitalized terms used and not otherwise defined herein shall
have the meanings given those terms in the Original Lease. Effective as of the
date hereof, all references to the "Lease" shall refer to the Original Lease, as
amended by this Agreement.

B.

Landlord and Tenant desire to amend the Original Lease to add additional space
on the terms and conditions provided herein.  

IT IS, THEREFORE, agreed as follows:

1.As used in this Agreement, the following terms have the following meanings:

"Expansion Space" means the entire building commonly known as 1600 Bridge
Parkway, Redwood City, California 94065 (the "1600 Bridge Building"), containing
approximately 49,981 rentable square feet of area, and more particularly shown
on Exhibit "B‑1" attached hereto.

"Expansion Space Commencement Date" shall mean the date that is the earlier of
(i) the date Tenant commences business operations in the Expansion Space, or
(ii) the date of Substantial Completion (as defined in the Tenant Work Letter
attached hereto as Exhibit "C‑1") of the Expansion Space.

2.Effective on the Expansion Space Commencement Date, the Premises shall be
expanded to include the Expansion Space.  Accordingly, effective on the
Expansion Space Commencement Date, Landlord leases the Expansion Space to Tenant
and Tenant leases the Expansion Space from Landlord, and the following terms of
the Original Lease are amended as follows:

2.1The Expansion Space is added to the Premises such that the Premises shall be
comprised of the Existing Premises and the Expansion Space, and Exhibit "B-1"
attached hereto is hereby added to Exhibit "B" to the Original Lease.

2.2Tenant's Building Percentage and Tenant's Tax Percentage with respect to the
1600 Bridge Building is 100%. Tenant's Common Area Building Percentage is
increased to 10.07%.

 


-1-

 

 

--------------------------------------------------------------------------------

 

2.3Tenant agrees to pay Landlord a monthly Base Rent for the Expansion Space in
accordance with the following schedule:

 

Period

(In Months)

 

Annual Base Rent

 

Monthly Base Rent

 

01 – 12

13 – 15

16 – 24

25 – 36

37 – 48

49 – 60

61 – 72

72 – 84

 

$1,199,544.00*

$1,235,530.32*

$2,471,060.64

$2,545,192.44

$2,621,548.20

$2,700,194.64
$2,781.200.52

$2,864,636.52

 

 

$99,962.00*

$102,960.86*

$205,921.72

$212,099.37

$218,462.35

$225,016.22
$231,766.71

$238,719.71

 

 

      *

As an inducement to Tenant entering into this Agreement, during the first
fifteen (15) months after the Expansion Space Commencement Date, so long as no
Event of Default shall have occurred under the Lease, for purposes of
calculating Base Rent only, the Expansion Space shall be deemed to contain only
24,990.50 square feet of rentable area.  The amount of Base Rent for the
Expansion Space set forth in the table in this Section 2.3 for that period
reflects that deemed square footage. During such abatement period, Tenant shall
still be responsible for the payment of all of its other monetary obligations
under the Lease. The amount equal to the difference between Base Rent payable
based on that deemed square footage and the Base Rent that would be payable if
the actual square footage of the Expansion Space were used is referred to herein
as the "Rental Abatement." In the event of a default by Tenant under the terms
of the Lease that results in early termination pursuant to the provisions of
Article 22 of the  Lease, then as part of the recovery set forth in Article 22
of the Lease, Landlord shall be entitled to the recovery of the Rental
Abatement.

The monthly Base Rent for the Expansion Space for the first month after the
Expansion Space Commencement Date shall be payable upon the execution of this
Agreement.  The monthly Base Rent for the Expansion Space shall be payable in
the manner provided for in the Original Lease.

2.4The Term with respect to the Expansion Space shall be coterminous with the
Existing Premises, as extended by this Agreement.  In the event that Tenant
exercises an extension option pursuant to the Original Lease or the Original
Lease terminates pursuant to its terms, such extension or termination shall
apply to the entire Premises then subject to the Original Lease (including the
Expansion Space).

2.5Tenant's Parking Allocation shall be increased from one hundred sixty‑six
(166) non-exclusive parking spaces to three hundred thirty (330) non-exclusive

 


-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

parking spaces, which is based on a parking ratio of 3.3 non-exclusive parking
spaces per one thousand (1,000) square feet of rentable space in the Premises.

2.6The provisions of Section 32.2 of the Original Lease shall apply
independently to each of the 1600 Bridge Building and the 1800 Bridge Building
such that Tenant shall have the right to install Monument Signage and
Building-top Signage on each of those buildings , subject to the terms and
conditions of Section 32.2 of the Original Lease (as amended hereby), except
that the right to install and maintain Monument Signage on the monument sign and
Building-top Signage at the top of the 1600 Bridge Building shall permanently
terminate upon written notice from Landlord following the date upon which Tenant
ceases to occupy at least one full floor of the 1600 Bridge
Building.  Accordingly, for purposes of interpreting that Section, each
reference to "Building" shall be a reference to each of the 1600 Bridge Building
and the 1800 Bridge Building.  Landlord hereby (a) approves the graphics,
materials, color, design, lettering size, placement and specifications and
conformity with Landlord's sign plan of the Building-top Signage to be installed
on the 1600 Bridge Building substantially in the form shown on Exhibit "D"
attached hereto, and (b) agrees that Tenant may change the color of the existing
Building-top Signage on the 1800 Bridge Building to substantially the same color
as shown on Exhibit "D" attached hereto.

2.7Except as otherwise expressly provided in this Agreement, all references to
the "Building" in the Lease shall refer to the 1600 Bridge Building and the
1800 Bridge Building, either collectively or individually, as the context
requires.

3.Tenant may take possession of the Expansion Space upon the delivery of
possession of the Expansion Space by Landlord to Tenant.  Tenant's possession of
the Expansion Space prior to the Expansion Space Commencement Date shall be on
all the terms and conditions of the Original Lease, as amended hereby, except
that Tenant shall not be obligated to pay Base Rent or Tenant's Share of
Operating Expenses.  After the Expansion Space Commencement Date, Tenant's
obligation with respect to Base Rent and Tenant's Share of Operating Expenses
shall be as provided in the Original Lease, as amended by this
Agreement.  Tenant shall accept the Expansion Space in its "AS IS" condition and
Tenant agrees that Landlord has no obligation and has made no promise to alter,
remodel, improve, or repair the Expansion Space, or any part thereof, or to
repair, bring into compliance with applicable laws, or improve any condition
existing in the Expansion Space as of the Expansion Space Commencement Date,
except as provided for in the Tenant Work Letter attached hereto as
Exhibit "C-1"; provided nothing in this sentence shall limit Landlord's ongoing
obligations under the Lease with respect to repairs, restoration and
maintenance.  Except as set forth herein, neither Landlord nor Landlord's agents
have made any representations or promises with respect to the condition of the
1600 Bridge Building, the Expansion Space, the land upon which the 1600 Bridge
Building is constructed, the present or future suitability or fitness of the
Expansion Space or the 1600 Bridge Building for the conduct of Tenant's
particular business, or any other matter or thing affecting or related to the
1600 Bridge Building or the Expansion Space, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in this Agreement.  Any improvements or personal property located in
the Expansion Space are delivered without any representation or warranty from
Landlord, either express or implied, of any kind, including without limitation,
title, merchantability, or suitability for a particular

 


-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

purpose.  Tenant shall deliver to Landlord any modifications to Tenant's
insurance required under the Original Lease to reflect the addition of the
Expansion Space and Tenant's entry into the Expansion Space prior to the
delivery of possession to Tenant.  Without limiting the Landlord's obligations
set forth in Section 4 below, Landlord shall not be liable to Tenant or
otherwise be in default hereunder in the event that Landlord is unable to
deliver the Expansion Space to Tenant on the projected delivery date thereof due
to the failure of any other tenant to timely vacate and surrender to Landlord
such Expansion Space, or any portion thereof; provided, however, Landlord agrees
to use its commercially reasonable efforts to enforce its rights to possession
of such Expansion Space against such tenant (including by bringing suit to evict
or otherwise dispossess such tenant of the Expansion Space).

4.Temporary Space.

4.1In the event that delivery of possession of the Expansion Space to Tenant
does not occur by the Temporary Space Date (as defined below), then Landlord
shall use commercially reasonable efforts to provide Tenant with temporary space
in the Project that is Available for Temporary Use (as defined below) containing
rentable area of at least 4,000 square feet.  Any space occupied by Tenant
pursuant to this Section 4 is referred to in this Section 4 as the "Temporary
Space."  As used in this Section 4, "Available for Temporary Use" means that the
space (i) is not occupied by any person, (ii) may be lawfully occupied without
the expenditure of additional funds, (iii) is not then subject to a lease,
(iv) is not then subject to any rights of any tenant to renew their lease or
expand their premises as set forth in their lease for the period during which
Tenant would occupy such space, (v) is not then subject to any negotiations
between Landlord and a prospective tenant or an existing tenant, and (vi) is not
located in the building known as 1200 Bridge Parkway, Redwood City,
California.  The term "Temporary Space Date" initially means December 1, 2017,
but shall be extended by one day for every one day in delay caused by any one or
more Force Majeure Events.

4.2If Landlord identifies Temporary Space and Tenant elects to occupy the
Temporary Space, then during the period beginning on the delivery of possession
of the Temporary Space to Tenant and ending on the date that is five (5) days
after the earlier of (a) Expansion Space Commencement Date, and (b) if
applicable, the date upon which Tenant gives Landlord notice of termination of
this Agreement pursuant to Section 6, below (such period being referred to
herein as the "Temporary Space Term"), Landlord shall allow Tenant to use the
Temporary Space for the uses permitted by the Lease.  During the Temporary Space
Term, the Temporary Space shall be deemed part of the "Premises".  Such
Temporary Space shall be accepted by Tenant in its "as-is" condition and
configuration, it being agreed that Landlord shall be under no obligation to
perform any work in the Temporary Space or to incur any costs in connection with
Tenant's move in, move out or occupancy of the Temporary Space.  Tenant
acknowledges that it shall be entitled to use and occupy the Temporary Space at
its sole cost, expense and risk.  Tenant shall not construct any improvements or
make any alterations of any type to the Temporary Space without the prior
written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed.  All actual out-of-pocket of Landlord and any costs of
Tenant in connection with making the Temporary Space ready for occupancy by
Tenant shall be the sole responsibility of Tenant.

 


-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.3The Temporary Space shall be subject to all the terms and conditions of the
Lease except as expressly modified in this Section 4, provided that Tenant shall
not be obligated to pay Base Rent during the Temporary Space Term with respect
to the Temporary Space.  Tenant shall not be entitled to receive any allowances,
abatement or other financial concession in connection with the Temporary Space
which was granted with respect to the Premises or the Expansion Space unless
such concessions are expressly provided for herein with respect to the Temporary
Space, and the Temporary Space shall not be subject to any renewal or expansion
rights of Tenant under the Lease.

4.4Upon termination of the Temporary Space Term, Tenant shall vacate the
Temporary Space and deliver the same to Landlord in the same condition that the
Temporary Space was delivered to Tenant, ordinary wear and tear excepted and
damage by casualty excepted.  At the expiration or earlier termination of the
Temporary Space Term, Tenant shall remove all debris, all items of Tenant's
personalty, and any trade fixtures of Tenant from the Temporary Space.  Tenant
shall be fully liable for all damage Tenant or Tenant's agents, employees,
contractors, or subcontractors cause to the Temporary Space, ordinary wear and
tear excepted and damage by casualty excepted.

4.5Tenant shall have no right to hold over or otherwise occupy the Temporary
Space at any time following the expiration or earlier termination of the
Temporary Space Term, and in the event of such holdover, Landlord shall
immediately be entitled to institute dispossessory proceedings to recover
possession of the Temporary Space, without first providing notice thereof to
Tenant.  In the event of holding over by Tenant after expiration or termination
of the Temporary Space Term without the written authorization of Landlord,
Tenant shall pay, for such holding over, an amount equal to $7.80 per rentable
square foot of the rentable area of the Temporary Space each month or partial
month of holdover, plus all consequential damages that Landlord incurs as a
result of the Tenant's hold over after the date that is the later of (a) the
expiration or earlier termination of the Temporary Space Term, or (b) the date
that is ten (10) days after Landlord has notified Tenant that Landlord has
executed a letter of intent or lease with another tenant for all or any portion
of the Temporary Space.  During any such holdover, Tenant's occupancy of the
Temporary Space shall be deemed that of a tenant at sufferance, and in no event,
either during the Temporary Space Term or during any holdover by Tenant, shall
Tenant be determined to be a tenant-at-will under applicable law.  While Tenant
is occupying the Temporary Space, Landlord or Landlord's authorized agents shall
be entitled to enter the Temporary Space, upon reasonable notice, to display the
Temporary Space to prospective tenants.  Tenant's obligations under this
Section 5 shall survive the termination of this Agreement pursuant to Section 6,
below.

5.Notwithstanding Section 3 above, Landlord warrants that the roof, structural
components of the 1600 Bridge Building, HVAC system, electrical and plumbing
systems, elevator, parking lot and site lighting (the "Covered Items"), other
than those constructed by Tenant, shall be in good operating condition and
repair on the date possession of the Expansion Space is delivered to Tenant.  If
a non-compliance with such warranty exists as of the delivery of possession, or
if one of such Covered Items should malfunction or fail within ninety (90) days
after the delivery of possession to Tenant, Landlord shall, as Landlord's sole
obligation with respect to such matter, promptly after receipt of written notice
from Tenant

 


-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

setting forth in reasonable detail the nature and extent of such non-compliance,
malfunction or failure, rectify the same at Landlord's expense.  If Tenant does
not give Landlord the required notice within ten (10) days after the expiration
of such ninety (90) day period, Landlord shall have no obligation with respect
to that warranty other than obligations regarding the Covered Items set forth
elsewhere in the Lease.  Any replacement of the roof or HVAC system during the
Term shall be amortized as provided in Section 5.1(a)(vii) of the Original
Lease.

6.In the event that delivery of possession of the Expansion Space to Tenant does
not occur by the Scheduled Delivery Date (as defined below), then Tenant shall
be entitled by notice in writing to Landlord within ten (10) days thereafter to
terminate this Agreement, in which event the parties shall be discharged from
all obligations hereunder; provided further, however, that if such written
notice of Tenant is not delivered to Landlord within such ten (10)-day period,
Tenant's right to terminate this Agreement hereunder shall terminate and be of
no further force or effect. If Tenant elects to terminate this Agreement under
this Section then such termination of this Agreement shall be effective on the
date which is thirty (30) days after delivery of notice of termination to
Landlord.  In the event that this Agreement is terminated under this Section,
then all of the terms and conditions of the Original Lease shall continue to
apply.  The term "Scheduled Delivery Date" initially means June 1, 2018, but
such date shall be extended by one day for each day in delay caused by any one
or more Force Majeure Events or Tenant Delays (as defined in Exhibit "C-1").

7.Landlord and Tenant acknowledge that Tenant may desire to make certain
alterations to the Existing Premises in accordance with Article 15 of the Lease
("Tenant's Work").  So long as no Event of Default shall be existing under the
Original Lease (as amended by this Agreement) as of the date Tenant requests
reimbursement of the Allowance (as defined below), Landlord agrees to reimburse
Tenant up to, and not to exceed the sum of Three Hundred Fifty-Three Thousand
Two Hundred Ninety Dollars ($353,290.00) (the "Allowance") (based on a $7.00
prsf of the Existing Premises).  Landlord shall pay the Allowance to Tenant upon
delivery to Landlord of "Tenant's Completion Notice" (as defined below)
according to the terms and conditions of this Section.  The Allowance shall be
used to reimburse Tenant for hard and/or soft costs incurred in connection with
Tenant's Work ("Tenant's Work Costs"); provided, however, in no event shall the
Allowance be used to pay for any of Tenant's trade fixtures, equipment or
inventory.  Upon the completion of Tenant's Work, Tenant shall submit to
Landlord a written notice indicating that Tenant has completed the construction
and performance of Tenant's Work in accordance with the provisions of Article 15
of the Original Lease, as amended by this Agreement, which notice shall be
accompanied by all of the following (collectively, "Tenant's Completion
Notice"):  (i) copies of paid invoices and final, unconditional lien waivers (in
the form required by applicable laws) from Tenant's general contractor and all
subcontractors and material suppliers, showing that full payment has been
received for the construction of Tenant's Work; (ii) certification from Tenant's
architect that all of Tenant's Work has been completed substantially in
accordance with the plans and specifications therefor (approved by Landlord, to
the extent Landlord's approval of such plans and specifications was required
under Article 15 of the Original Lease, as amended by this Agreement) and all
local governmental and quasi-governmental authorities with jurisdiction; and
(iii) a copy of the building permit for Tenant's Work, if applicable, signed by
the appropriate building inspector, indicating that Tenant's

 


-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Work has been finally approved.  The Allowance shall be available for a single
reimbursement to Tenant during the period from the Expansion Space Commencement
Date through the date that is twelve (12) months after the Expansion Space
Commencement Date (the "Window").  Any portion of the Allowance not requested by
Tenant within the Window shall be deemed forfeited by Tenant and shall no longer
be available for disbursement to or for the account of Tenant. In lieu of using
some or all of the Allowance for Tenant's Work, so long as no Event of Default
then exists under the Lease (other than a default in payment of Base Rent that
would be fully cured by the requested application of the Allowance), Tenant may
elect to apply the Allowance to payment of Base Rent, first coming due after the
Expansion Space Commencement Date by written notice to Landlord.

8.The "Expiration Date" as defined in the Original Lease is hereby amended to be
the date that is the day prior to the day that is eighty-four (84) months after
the Expansion Space Commencement Date (the "New Expiration Date"), subject to
the terms set forth in this Section 8.  If the New Expiration Date falls on a
day other than the last day of the calendar month, then, the New Expiration Date
shall be deemed to be the last day of such calendar month and the Term of the
Lease shall be deemed to expire on such date. The period from July 1, 2022 (the
"Extension Commencement Date") to the New Expiration Date is referred to herein
as the "Extension Term."

9.Prior to the Extension Commencement Date, Tenant shall continue to pay to
Landlord monthly Base Rent for the Existing Premises in accordance with the
terms of the Original Lease. Commencing on the Extension Commencement Date,
Tenant shall pay to Landlord monthly Base Rent for the Existing Premises at the
same rental rate per square foot of rentable area then in effect for the
Expansion Space, as the rental rate for monthly Base Rent for the Expansion
Space may increase from time to time.  

10.Tenant is in occupancy of the Existing Premises and will accept the same, as
of the commencement of the Extension Term in its "as is" condition, without any
agreements, representations, understandings or obligations on the part of
Landlord to (i) perform any alterations, additions, repairs or improvements
therein, (ii) fund or otherwise pay for any alterations, additions, repairs or
improvements thereto, or (iii) grant Tenant any free rent, concessions, credits
or contributions of money with respect to the Premises, except as may be
expressly provided otherwise in this Agreement.  Nothing in this Section 10
shall limit Landlord's ongoing obligations under the Lease with respect to
repairs, restoration and maintenance.  

11.The Extension Option in Article 51 of the Original Lease shall continue to
apply during the Extension Term, except that the term "initial Lease Term" shall
be replaced with "Extension Term" each place it appears in Article 51.

12.Except as otherwise provided herein, all of the terms and conditions of the
Original Lease shall continue to apply during the Extension Term; provided,
however, that any provisions of the Original Lease with respect to rent credit,
improvement allowances, Landlord construction obligations or other initial
concessions shall be inapplicable with respect to the Extension Term.

 


-7-

 

 

 

 

 

--------------------------------------------------------------------------------

 

13.Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than Cushman &
Wakefield ("Landlord's Broker") and Jones Lang LaSalle Brokerage, Inc.
("Tenant's Broker").  Landlord and Tenant shall each defend, indemnify and hold
the other harmless with respect to all claims, causes of action, liabilities,
losses, costs and expenses (including without limitation attorneys' fees and
disbursements) with respect to any leasing commission or equivalent compensation
alleged to be owing on account of the indemnifying party's dealings with any
real estate broker, agent, finder or similar person other than Landlord's
Broker  and Tenant's Broker.  The commission with respect to this Agreement
shall be paid to Landlord's Broker by Landlord pursuant to a separate
agreement.  Landlord's Broker will pay Tenant's Broker a commission pursuant to
a separate agreement.  Nothing in this Agreement shall impose any obligation on
Landlord to pay a commission or fee to any party other than Landlord's Broker.

14.As additional consideration for this Agreement, Tenant hereby certifies that:

(a)The Original Lease (as amended hereby) is in full force and effect.

(b)Tenant is in possession of the Existing Premises and has not sublet any
portion of the Existing Premises or assigned its interest in the Lease

(c)To Tenant's knowledge, there are no uncured defaults on the part of Landlord
or Tenant under the Original Lease.

(d)All of Landlord's obligations with respect to construction of tenant
improvements in the Premises and payment of tenant improvement allowances have
been satisfied, except those provided for in the Tenant Work Letter attached
hereto as Exhibit "C-1."

(e)There are no existing offsets or defenses which Tenant has against the
enforcement of the Original Lease (as amended hereby) by Landlord.

15.Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect.  This Agreement shall be binding on the heirs, administrators,
successors and assigns (as the case may be) of the parties hereto.  This
Agreement and the attached exhibits, which are hereby incorporated into and made
a part of this Agreement, together with the Original Lease, set forth the entire
agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided to
Tenant in connection with entering into the Original Lease, unless specifically
set forth in this Agreement.  Tenant agrees that neither Tenant nor its agents
or any other parties acting on behalf of Tenant shall disclose any matters set
forth in this Agreement or disseminate or distribute any information concerning
the terms, details or

 


-8-

 

 

 

 

 

--------------------------------------------------------------------------------

 

conditions hereof to any person, firm or entity without obtaining the express
written consent of Landlord.  In the case of any inconsistency between the
provisions of the Original Lease and this Agreement, the provisions of this
Agreement shall govern and control.  Submission of this Agreement by Landlord is
not an offer to enter into this Agreement but rather is a solicitation for such
an offer by Tenant.  Landlord shall not be bound by this Agreement until
Landlord has executed and delivered the same to Tenant.  Time is of the essence
of this Agreement and the provisions contained herein.

16.As an inducement to Landlord to enter into this Agreement, Tenant hereby
represents and warrants that:  (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury ("OFAC") pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, "Specially Designated National and Blocked
Person" or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a "Prohibited Person"); (ii) Tenant is
not (nor is it owned or controlled, directly or indirectly, by any person,
group, entity or nation which is) acting directly or indirectly for or on behalf
of any Prohibited Person; and (iii) neither Tenant (nor any person, group,
entity or nation which owns or controls Tenant, directly or indirectly) has
conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including without limitation
any assignment of the Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.  Tenant covenants and
agrees (a) to comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section are no longer
true or have been breached or if Tenant has a reasonable basis to believe that
they may no longer be true or have been breached, (c) not to use funds from any
Prohibited Person to make any payment due to Landlord under the Lease and (d) at
the request of Landlord, to provide such information as may be reasonably
requested by Landlord to determine Tenant's compliance with the terms
hereof.  Any breach by Tenant of the foregoing representations and warranties
shall be deemed a default by Tenant under this Lease and shall be covered by the
indemnity provisions of the Original Lease.  The representations and warranties
contained in this Section shall be continuing in nature and shall survive the
expiration or earlier termination of the Lease.

17.To satisfy compliance with the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and Section 4975(c) of the Internal Revenue Code,
Tenant hereby certifies that the representations and warranties in Article 53 of
the Original Lease are true and correct as of the date of this Agreement.

18.Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, the 1600 Bridge Building and the 1800 Bridge
Building have not undergone an inspection by a "Certified Access Specialist" and
Landlord states the following: "A Certified Access Specialist (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection

 


-9-

 

 

 

 

 

--------------------------------------------------------------------------------

 

of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises."  Landlord makes no representations as to the compliance of the
Premises, the 1600 Bridge Building or the 1800 Bridge Building with
accessibility standards.  Notwithstanding anything contained herein or in the
Original Lease to the contrary, Tenant shall not be responsible for compliance
with the path of travel provisions of the Americans with Disabilities Act at any
time during the Term (including any extension thereof) except for any compliance
work required with reference to the particular use of Tenant (other than general
office use), the acts or omissions of Tenant or any of Tenant's agents,
employees, contractors, sublessees or invitees, or any alterations, additions or
improvements performed by or on behalf of Tenant (other than the Expansion Space
Improvements).




 


-10-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

Landlord:

WESTPORT OFFICE PARK, LLC,
a California limited liability company

 

By:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New

Jersey corporation, acting solely on behalf

of and for the benefit of, and with its

liability limited to the assets of, its

insurance company separate account,

PRISA II, its member

 

 

 

 

 

 

By:

/s/ Jeffrey D. Mills

 

 

 

Jeffrey D. Mills

Vice President

 

 

 

[Printed Name and Title]

 

 

 

Tenant:

NEVRO CORP., a Delaware corporation

 

By:

 

/s/ Andrew Galligan

 

 

 

Its:

Chief Financial Officer

 

 

By:

 

/s/ Richard B. Carter

 

 

 

Its:

VP Finance

 

 

If Tenant is a corporation, this instrument must

be executed by the chairman of the board, the

president or any vice president and the secretary,

any assistant secretary, the chief financial officer

or any assistant financial officer or any assistant

treasurer of such corporation, unless the bylaws

or a resolution of the board of directors shall

otherwise provide, in which case the bylaws or a

certified copy of the resolution, as the case may

be, must be attached to this instrument.

 

 

 

 


-11-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

EXPANSION SPACE

(See Attached.)




 


Exhibit B-1

 

 

--------------------------------------------------------------------------------

 

[g201702231959353929531.jpg]




 

--------------------------------------------------------------------------------

 

[g201702231959354139532.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

TENANT WORK LETTER

This Tenant Work Letter is attached to and made a part of that certain First
Amendment to Lease dated December 9, 2016 (the "Amendment") between WESTPORT
OFFICE PARK, LLC, a California limited liability company ("Landlord"), and NEVRO
CORP., a Delaware corporation ("Tenant"), which amends the Original Lease (as
defined in the Amendment).  Any capitalized term used and not otherwise defined
in this Tenant Work Letter has the meaning given such term in the Amendment (or,
if not defined in the Amendment, the meaning given such term in the Original
Lease).  This Tenant Work Letter sets forth the terms and conditions relating to
the construction of the Expansion Improvements in the Expansion Space.  

Section 1

BASE, SHELL AND CORE; LANDLORD WORK

1.1Base, Shell and Core.  Landlord has previously constructed the base, shell,
and core (i) of the Expansion Space and (ii) of the floor(s) of the Building on
which the Expansion Space are located (collectively, the "Base, Shell, and
Core") and other improvements, and Tenant shall accept the Base, Shell and Core
and such other improvements in their current "As-Is" condition existing as of
the date of the Amendment and the Expansion Space Commencement Date. Tenant
shall install in the Expansion Space certain "Expansion Space Improvements" (as
defined below) pursuant to the provisions of this Tenant Work Letter.  Except
for Landlord's obligation to disburse the Expansion Space Improvement Allowance
and perform the Landlord Work and the Expansion Space Improvement work as
described below, Landlord shall not be obligated to make or pay for any
alterations or improvements to the Expansion Space, the Premises, the Building
or the Project.

1.2Landlord Work.  As a condition to the delivery of possession of the Expansion
Space to Tenant, Landlord shall satisfy the following conditions at Landlord's
sole cost and expense (the "Landlord's Work"):

(a)   install one (1) new electric car charging station in a location reasonably
approved by Landlord; and

(b)  correct any failure of the path of travel for the Expansion Space outside
of the 1600 Bridge Building to comply with the Americans with Disabilities Act,
as interpreted by the City of Redwood City and Landlord's architect, to the
extent such correction is necessary in order for Tenant to obtain a building
permit or a certificate of occupancy for the Expansion Space Improvements in the
Expansion Space for general office purposes; provided that nothing contained
herein shall be deemed to prohibit Landlord from obtaining a variance or relying
upon a grandfathered right in order to achieve compliance with

 

 

Exhibit C-1
-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

those codes.  Notwithstanding the foregoing, Landlord shall have the right to
contest any alleged violation in good faith, including, without limitation, the
right to apply for and obtain a waiver or deferment of compliance, the right to
assert any and all defenses allowed by law, and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by law, and
Landlord's obligation to perform work or take such other action to cure a
violation under this Section shall apply after the exhaustion of any and all
rights to appeal or contest.

Section 2

EXPANSION SPACE IMPROVEMENTS

2.1Expansion Space Improvement Allowance.  Tenant shall be entitled to a
one-time tenant improvement allowance (the "Expansion Space Improvement
Allowance") in the amount of up to, but not exceeding $45.00 per rentable square
foot of the Expansion Space (i.e., up to $2,249,145.00, based on 49,981 rentable
square feet in the Expansion Space), for the costs relating to the initial
design and construction of Tenant's improvements which are permanently affixed
to the Expansion Space (the "Expansion Space Improvements").  In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Expansion Space Improvement
Allowance.  Tenant shall not be entitled to receive any cash payment or credit
against Rent or otherwise for any unused portion of the Expansion Space
Improvement Allowance which is not used to pay for the Expansion Space
Improvement Allowance Items (as such term is defined below). In no event shall
the Expansion Space Improvement Allowance be used for purposes of constructing
improvements in the Expansion Space for purposes of offering space for sublease
or for the benefit of a subtenant.  Notwithstanding anything to the contrary in
this Section 2.1, so long as the Expansion Space Improvements have been
completed and all cost of the Expansion Space Improvements have been paid, and
so long as no Event of Default exists under the Lease, Tenant may use up to
$499,810.00 of any unused portion of the Expansion Space Improvement Allowance
for furniture, cabling and/or moving expenses.

2.2Disbursement of the Expansion Space Improvement Allowance.  Except as
otherwise set forth in this Tenant Work Letter, the Expansion Space Improvement
Allowance shall be disbursed by Landlord (each of which disbursement shall be
made pursuant to Landlord's standard disbursement process), only for the
following items and costs (collectively, the "Expansion Space Improvement
Allowance Items"):

2.2.1

Payment of the fees of the "Architect" and the "Engineers," as those terms are
defined in Section 3.1 of this Tenant Work Letter, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
"Construction Drawings," as that term is defined in Section 3.1 of this Tenant
Work Letter;

2.2.2

The payment of plan check, permit and license fees relating to construction of
the Expansion Space Improvements;

 

 

Exhibit C-1
-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

2.2.3

The cost of construction of the Expansion Space Improvements, including, without
limitation, contractors' fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists;

2.2.4

The cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5

The cost of any changes to the Construction Drawings or Expansion Space
Improvements required by any applicable laws;

2.2.6

Sales and use taxes and Title 24 fees;

2.2.7

"Landlord's Supervision Fee," as that term is defined in Section 4.3.2 of this
Tenant Work Letter;

2.2.8

The costs and expenses associated with complying with all national, state and
local codes, including California Energy Code, Title 24, including, without
limitation, all costs associated with any lighting or HVAC retrofits required
thereby; and

2.2.9

All other costs to be expended by Landlord in connection with the construction
of the Expansion Space Improvements.

2.3Specifications for Building Standard Components.  Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Expansion Space Improvements in the Expansion
Space, which Specifications have been received by Tenant.  Unless otherwise
agreed to by Landlord, the Expansion Space Improvements shall comply with the
Specifications.  Landlord may make changes to the Specifications from time to
time.

Section 3

CONSTRUCTION DRAWINGS

3.1Selection of Architect/Construction Drawings.  Landlord shall retain an
architect/space planner (the "Architect") to prepare the "Construction
Drawings," as that term is defined in this Section 3.1.  Landlord shall retain
Landlord's engineering consultants (the "Engineers") to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Expansion Space.  The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the "Construction Drawings."  Notwithstanding that any
Construction Drawings are reviewed by Landlord or prepared by its Architect,
Engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's Architect, Engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or

 

 

Exhibit C-1
-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

errors contained in the Construction Drawings, and Tenant's waiver and indemnity
set forth in the Lease shall specifically apply to the Construction Drawings.

3.2Final Space Plan.  No later than thirty (30) days after the date hereof,
Tenant shall meet with Landlord's Architect and provide Landlord's Architect
with information regarding the preliminary layout and designation of all
proposed offices, rooms and other partitioning, and their intended use and
equipment to be contained therein (the "Information").  Landlord and Architect
shall, based on such Information (subject to changes reasonably required by
Landlord), prepare the final space plan for Expansion Space Improvements in the
Expansion Space (collectively, the "Final Space Plan"), which Final Space Plan
shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein, and
shall deliver the Final Space Plan to Tenant for Tenant's approval.  Tenant
shall approve or reasonably disapprove the Final Space Plan or any revisions
thereto within ten (10) business days after Landlord delivers the Final Space
Plan or such revisions to Tenant; provided, however, that Tenant may only
disapprove the Final Space Plan to the extent the same is not (subject to
changes reasonably required by Landlord) in substantial conformance with the
Information provided by Tenant to Architect ("Space Plan Design
Problem").  Tenant's failure to disapprove the Final Space Plan for any Space
Plan Design Problem or any revisions thereto by written notice to Landlord
(which notice shall specify in detail the reasonable reasons for Tenant's
disapproval pertaining to any Space Plan Design Problem) within said ten (10)
business day period shall be deemed to constitute Tenant's approval of the Final
Space Plan or such revisions.

3.3Final Working Drawings.  Based on the Final Space Plan, Landlord shall cause
the Architect and the Engineers to complete the architectural and engineering
drawings for the Expansion Space, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the "Final
Working Drawings") and shall submit the same to Tenant for Tenant's
approval.  The Final Working Drawings shall incorporate modifications to the
Final Space Plan as necessary to comply with the floor load and other structural
and system requirements of the Building.  To the extent that the finishes and
specifications are not completely set forth in the Final Space Plan for any
portion of the Expansion Space Improvements depicted thereon, the actual
specifications and finish work shall be in accordance with the
Specifications.  Tenant shall approve or reasonably disapprove the Final Working
Drawings or any revisions thereto within ten (10) business days after Landlord
delivers the Final Working Drawings or any revisions thereto to Tenant;
provided, however, that Tenant may only disapprove the Final Working Drawings to
the extent the same are not (subject to changes reasonably required by Landlord)
in substantial conformance with the Final Space Plan ("Working Drawing Design
Problem").  Tenant's failure to reasonably disapprove the Final Working Drawings
or any revisions thereto by written notice to Landlord (which notice shall
specify in detail the reasonable reasons for Tenant's disapproval pertaining to
any Working Drawing Design Problem) within said ten (10) business day period
shall be deemed to constitute Tenant's approval of the Final Working Drawings or
such revisions.

 

 

Exhibit C-1
-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

3.4Approved Working Drawings.  The Final Working Drawings shall be approved or
deemed approved by Tenant (the "Approved Working Drawings") prior to the
commencement of the construction of the Expansion Space Improvements.  Landlord
shall cause the Architect to submit the Approved Working Drawing to the
applicable local governmental agency for all applicable building permits
necessary to allow "Contractor," as that term is defined in Section 4.1 of this
Tenant Work Letter, to commence and fully complete the construction of the
Expansion Space Improvements (the "Permits").  No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, not to be unreasonably withheld, conditioned or
delayed beyond the applicable time periods in this Section 3, provided that
Landlord may withhold its consent, in its sole discretion, to any change in the
Approved Working Drawings, if such change would directly or indirectly delay the
Substantial Completion of the Expansion Space.

3.5Time Deadlines.  Tenant shall use reasonable efforts to cooperate with
Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with Contractor, for approval of the "Cost Proposal," as that term is defined in
Section 4.2 below as soon as possible after the execution of the Amendment and,
in this regard, to the extent Landlord considers such meeting(s) to be
reasonably necessary, Tenant shall meet with Landlord on a weekly basis to
discuss Tenant's progress in connection with the same.

3.6Design Problem.  Notwithstanding anything to the contrary in this Tenant Work
Letter, Landlord shall be deemed to have acted reasonably in disapproving plans
or designs if Landlord determines in good faith that the matter disapproved
constitutes or would create a Design Problem (as defined below).  As used
herein, a "Design Problem" shall mean (i) adverse effect on the structural
integrity of the Building; (ii) possible damage to the Building's systems;
(iii) non-compliance with applicable codes; (iv) adverse effect on the exterior
appearance of the Building; (v) creation of the potential for unusual expenses
to be incurred upon the removal of the alteration or improvement and the
restoration of the Expansion Space upon termination of this Lease, unless Tenant
agrees to pay for the incremental removal costs caused by the non-typical
alterations; (vi) creation of the potential for unusual expenses to be incurred
in connection with the maintenance by Landlord of the alteration or improvement,
unless Tenant agrees to pay for the incremental maintenance costs caused by the
non-typical alterations, (vii) a material effect any other tenant or occupant of
the Building, (viii) creation of an obligation to make other alterations,
additions or improvements to the Expansion Space or Common Areas in order to
comply with applicable laws (including, without limitation, the Americans with
Disabilities Act) or (ix) adverse effect on the LEED rating of the Building.

Section 4

CONSTRUCTION OF THE EXPANSION SPACE IMPROVEMENTS

4.1Contractor.  A contractor, under the supervision of and selected by Landlord,
shall construct the Expansion Space Improvements (the "Contractor").

 

 

Exhibit C-1
-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.2Cost Proposal.  After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord cause the Contractor to competitively bid the subcontracts
with the major trades to at least three (3) subcontractors in each such major
trade and based on that bidding process shall provide Tenant with a cost
proposal in accordance with the Approved Working Drawings, which cost proposal
shall include, as nearly as possible, the cost of all Expansion Space
Improvement Allowance Items to be incurred by Tenant in connection with the
construction of the Expansion Space Improvements (the "Cost
Proposal").  Notwithstanding the foregoing, portions of the cost of the
Expansion Space Improvements may be delivered to Tenant as such portions of the
Expansion Space Improvements are priced by Contractor (on an individual
item-by-item or trade-by-trade basis), even before the Approved Working Drawings
are completed (the "Partial Cost Proposal").  Tenant shall approve and deliver
the Cost Proposal to Landlord within ten (10) business days of the receipt of
the same (or, as to a Partial Cost Proposal, within five (5) business days of
receipt of the same).  The date by which Tenant must approve and deliver the
Cost Proposal, or the last Partial Cost Proposal to Landlord, as the case may
be, shall be known hereafter as the "Cost Proposal Delivery Date."  The total of
all Partial Cost Proposals, if any, shall be known as the Cost Proposal.  

4.3Construction of Expansion Space Improvements by Landlord's Contractor under
the Supervision of Landlord.

4.3.1.

Over-Allowance Amount.  On the Cost Proposal Delivery Date, Tenant shall deliver
to Landlord cash in an amount (the "Over-Allowance Amount") equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Expansion Space Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the Cost Proposal Delivery Date).  The Over-Allowance Amount shall be
disbursed by Landlord prior to the disbursement of any then remaining portion of
the Expansion Space Improvement Allowance, and such disbursement shall be
pursuant to the same procedure as the Expansion Space Improvement Allowance.  In
the event that, after the Cost Proposal Delivery Date, any revisions, changes,
or substitutions shall be made to the Construction Drawings or the Expansion
Space Improvements, any additional costs which arise in connection with such
revisions, changes or substitutions shall be added to the Cost Proposal and
shall be paid by Tenant to Landlord immediately upon Landlord's request to the
extent such additional costs increase any existing Over-Allowance Amount or
result in an Over-Allowance Amount.  Following completion of the Expansion Space
Improvements, Landlord shall deliver to Tenant a final cost statement which
shall indicate the final costs of the Expansion Space Improvement Allowance
Items, and if such cost statement indicates that Tenant has underpaid or
overpaid the Over-Allowance Amount, then within ten (10) business days after
receipt of such statement, Tenant shall deliver to Landlord the amount of such
underpayment or Landlord shall return to Tenant the amount of such overpayment,
as the case may be.

4.3.2

Landlord Supervision.  After Landlord selects the Contractor, Landlord shall
independently retain Contractor to construct the Expansion Space Improvements in
accordance with the Approved Working Drawings and the Cost Proposal and Landlord
shall supervise the construction by Contractor, and Tenant shall pay a

 

 

Exhibit C-1
-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

construction supervision and management fee (the "Landlord's Supervision Fee")
to Landlord in an amount equal to the product of (i) three percent (3%) and (ii)
an amount equal to the Expansion Space Improvement Allowance plus the
Over-Allowance Amount (as such Over-Allowance Amount may increase pursuant to
the terms of this Tenant Work Letter).

4.3.3

Contractor's Warranties and Guaranties.  Landlord hereby assigns to Tenant all
warranties and guaranties by Contractor relating to the Expansion Space
Improvements, which assignment shall be on a non‑exclusive basis such that the
warranties and guarantees may be enforced by Landlord and/or Tenant, and Tenant
hereby waives all claims against Landlord relating to, or arising out of the
construction of, the Expansion Space Improvements.

Section 5

SUBSTANTIAL COMPLETION;

EXPANSION SPACE COMMENCEMENT DATE

5.1Substantial Completion.  For purposes of the Amendment, including for
purposes of determining the Expansion Space Commencement Date "Substantial
Completion" of the Expansion Space shall occur upon the later of (a) completion
of construction of the Expansion Space Improvements in the Expansion Space
pursuant to the Approved Working Drawings, with the exception of any punchlist
items and any tenant fixtures, work-stations, built-in furniture, or equipment
to be installed by Tenant or under the supervision of Contractor, and
(b) Landlord's receipt of a final sign-off on the permits for the Expansion
Space Improvements sufficient under customary practices in Redwood City,
California, to allow legal occupancy of the Expansion Space.

5.2Tenant Delays.  If there shall be a delay or there are delays in the
Substantial Completion of the Expansion Space (as a direct, indirect, partial,
or total result of any of the following (collectively, "Tenant Delays"):

5.2.1

Tenant's failure to timely approve any matter requiring Tenant's approval,
including a Partial Cost Proposal or the Cost Proposal and/or Tenant's failure
to timely perform any other obligation or act required of Tenant hereunder;

5.2.2

a breach by Tenant of the terms of this Tenant Work Letter or the Lease;

5.2.3

Tenant's request for changes in the Construction Drawings;

5.2.4

Tenant's requirement for materials, components, finishes or improvements which
are not available in a reasonable time (based upon the anticipated date of the
Expansion Space Commencement Date) or which are different from, or not included
in, the Specifications;

 

 

Exhibit C-1
-7-

 

 

 

 

 

--------------------------------------------------------------------------------

 

5.2.5

changes to the Base, Shell and Core required by the Approved Working Drawings;

5.2.6

any changes in the Construction Drawings and/or the Expansion Space Improvements
required by (i) applicable laws if such changes are directly attributable to
Tenant's use of the Expansion Space or Tenant's specialized Expansion Space
Improvement(s) (as reasonably determined by Landlord), and/or (ii) Landlord
pursuant to Section 4.2 above; or

5.2.7

any other acts or omissions of Tenant, or its agents, or employees;

5.2.8

then, notwithstanding anything to the contrary set forth in the Amendment and
regardless of the actual date of the Substantial Completion of the Expansion
Space, the Expansion Space Commencement Date shall be deemed to be the date the
Expansion Space Commencement Date would have occurred if no Tenant Delays, as
set forth above, had occurred.

Section 6

MISCELLANEOUS

6.1Tenant's Representative.  Tenant has designated Rich Carter as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

6.2Landlord's Representative.  Landlord has designated Christine Scheerer as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.3Time of the Essence in This Tenant Work Letter.  Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days.  In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord's sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

6.4Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant under the Lease has
occurred at any time on or before the Substantial Completion of the Expansion
Space and is continuing, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, at law and/or in equity, Landlord
shall have the right to withhold payment of all or any portion of the Expansion
Space Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Expansion Space (in which case, Tenant shall be responsible
for

 

 

Exhibit C-1
-8-

 

 

 

 

 

--------------------------------------------------------------------------------

 

any delay in the Substantial Completion of the Expansion Space caused by such
work stoppage as set forth in Section 5.2 of this Tenant Work Letter), and (ii)
all other obligations of Landlord under the terms of this Tenant Work Letter
shall be forgiven until such time as such Event of Default is cured pursuant to
the terms of the Lease (in which case, Tenant shall be responsible for any delay
in the Substantial Completion of the Expansion Space caused by such inaction by
Landlord).  In addition, if the Lease is terminated prior to the Expansion Space
Commencement Date, for any reason due to an Event of Default by Tenant under the
Lease, in addition to any other remedies available to Landlord under the Lease,
at law and/or in equity, Tenant shall pay to Landlord, as Additional Rent under
the Lease, within ten (10) days of receipt of a statement therefor, any and all
reasonable out of pocket costs (if any) incurred by Landlord (including any
portion of the Expansion Space Improvement Allowance disbursed by Landlord) and
not reimbursed or otherwise paid by Tenant through the date of such termination
in connection with the Expansion Space Improvements to the extent planned,
installed and/or constructed as of such date of termination, including, but not
limited to, any costs related to the removal of all or any portion of the
Expansion Space Improvements and restoration costs related thereto.

6.5Access. Upon reasonable prior notice, Landlord shall arrange for Tenant and
Tenant's agents to have access to inspect the Expansion Space, which inspection
shall take place at a time reasonably acceptable to Landlord, Tenant and the
existing tenant.  Tenant and Tenant's agents shall be accompanied by Landlord
and/or existing tenant and/or their respective agents, to the extent Landlord
and/or existing tenant so elect.

 

 

Exhibit C-1
-9-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

BUILDING-TOP SIGNAGE

(See Attached.)

 

 

 

 

 

 

 




 


Exhibit D

 

 

--------------------------------------------------------------------------------

[g201702231959370579533.jpg]

 

 

 

 

 

 

 